Citation Nr: 0936976	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for headaches, 
to include as secondary to a head injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1968 to November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO declined to reopen the claim because new and material 
evidence had not been received.

As a matter of history, it is noted that in a May 1993 rating 
decision, the Veteran's claim for service connection for 
headaches was denied because there was no evidence that the 
Veteran's pre-existing condition was aggravated by service.  
The Veteran did not appeal, and that decision became final.  
In August 2002, the Veteran sought to reopen the claim, but 
in a February 2003 rating decision, the RO declined to reopen 
the claim because new and material evidence had not been 
received to show the Veteran's condition was aggravated 
during service or was otherwise linked to service.  The 
Veteran did not appeal, and the decision became final.  In 
September 2007, the Veteran again sought to reopen his claim. 

While the December 2007 RO decision declined to reopen the 
matter, for purposes of establishing jurisdiction, the Board 
is required to make a decision in the first instance as to 
whether new and material evidence was received warranting the 
reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has recharacterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In June 2009, the Veteran testified before the undersigned 
Veterans' Law Judge in a videoconference hearing.  A copy of 
the hearing transcript is contained in the claim folder. 


FINDINGS OF FACT

1.   In a February 2003 rating decision, the RO declined to 
reopen the claim for service connection for headaches, 
because it did not receive any new and material evidence to 
show the Veteran's pre-existing condition was aggravated by 
service or otherwise related thereto.  The Veteran did not 
appeal that decision, and it became final. 

2.  None of the additional pertinent evidence received since 
the February 2003 rating decision relates to an unestablished 
fact (evidence of aggravation of a pre-existing condition, or 
evidence of an inservice injury and a medical nexus to the 
current condition) necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that declined to reopen 
a claim for service connection for headaches became a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008). 

2.  New and material evidence sufficient to reopen the claim 
for service connection has not been received since the last 
final decision in February 2003.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In the context of a claim to reopen, in addition to the 
general notice for the underlying service connection claim, 
the VCAA requires that the Secretary look at the bases for 
the denial in the prior decision and to provide the Veteran 
with a notice letter that describes what evidence would be 
necessary to substantiate the unestablished element(s) 
required to award service connection.  Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).  The Appellant must also be notified 
of what constitutes both "new" and "material" evidence 
pertaining to the unestablished element(s) in order to reopen 
the previously denied claim.  Id. 

Here, prior to the December 2007 RO decision in the matter, 
VA sent a letter to the Veteran in October 2007 that 
addressed all notice elements concerning his claim to reopen 
a claim for service connection for left shoulder injury and 
his claim for service connection for low back condition.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In regard 
to the claim to reopen, the RO advised the Veteran of the 
basis for the previous denial of the claim, and of what types 
of evidence constituted both "new" and "material" evidence 
necessary to reopen the claim.  Also, the RO identified for 
the Veteran the types of evidence needed in order to 
substantiate his claims for service connection.  In addition, 
the RO noted what evidence and information the Veteran was 
required to provide, and what evidence and information that 
VA was required to provide.  In the October 2007 notice 
letter, VA also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim for service connection for low back 
condition, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.

As to VA's duty to provide an examination, it only applies 
when such an examination is necessary to decide a claim.  
Here, VA did not provide the Veteran with an examination in 
connection with his claim for low back condition; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the McClendon analysis above, the Board does not find: 
(2) that the evidence establishes that the Veteran's 
disability was aggravated by or incurred from an event, 
injury, or disease while in service; or (3) that the evidence 
shows there is an indication that the current disability may 
be associated with the Veteran's service.  There is no 
competent medical evidence showing that the Veteran's 
condition was aggravated by service or that his current 
condition was incurred during service.  The evidence of 
record clearly shows that the Veteran's headaches pre-existed 
his service.  Additionally, there is no evidence that shows 
the condition was aggravated by service.  Further, in regards 
to the Veteran's assertions that his current condition is 
secondary to an inservice head injury, there is no medical 
evidence of any inservice head injury or medical nexus 
evidence indicating a relationship to an inservice head 
injury.  Accordingly, an examination at this time is not 
necessary.  See id.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Application to Reopen the Claim Based on New and Material 
Evidence

The Veteran seeks to reopen a claim of service connection for 
headaches, to include as secondary to a head injury.  In 
September 2007, the Veteran initiated the current claim on 
appeal.  In a December 2007 rating decision, the RO declined 
to reopen the claim because new and material evidence had not 
been received.

The Veteran's claim for service connection was previously 
denied by a rating decision in February 2003.  In that rating 
decision, RO declined to reopen the claim because new and 
material evidence had not been received.  The Veteran did not 
appeal, and the February 2003 rating decision became final.  
See 38 C.F.R. §§ 20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

Evidence of record at the time of the last final decision, 
the February 2003 rating decision, consisted of the Veteran's 
service treatment records; private treatment records from 
Spartanburg Regional General Hospital dated August 1979 to 
February 1987; private treatment records from Dr. E. Busch 
dated December 1985 to April 1992; and VA treatment records 
from VA Medical Center in Columbia (VAMC) and VA Outpatient 
Clinic in Greenville (VAOPC) dated July 1998 to January 2003.  

The Veteran's service treatment records contain the report 
from his April 1968 induction examination.  In that report, 
the examiner did not indicate that the Veteran had any 
neurological or psychological problems, or any abnormalities 
to pertaining to his head. 

A review of all the Veteran's service treatment records shows 
that the Veteran sought medical assistance for headache-
related complaints approximately 17 times during his service.  
Eventually, the Veteran's symptoms, including headaches, were 
diagnosed as a schizoid personality disorder, and he was 
recommended for discharge due to his medical condition.  The 
only treatment record that refers to an inservice head injury 
on the rifle range is dated July 1, 1968.  The treatment 
record shows that the Veteran reported a reappearance of 
headaches symptoms after noise exposure on the rifle range.  
It does not contain any report of being recently struck on 
the head.  The treatment record also shows that the Veteran 
associated the onset of his headaches with a car accident 
that occurred four years prior to his service.  The Veteran 
reported that he hit his right frontal portion of his head 
during that accident.  Four additional treatment records also 
show that the Veteran reported that his condition pre-existed 
his service.  

There are ten treatment records from the month of July in 
1968.  These records show that the Veteran sought treatment 
for his headache-related condition, including four separate 
episodes of medication overdose.  The July 21, 1968 note 
shows that the examiner prescribed the Veteran a placebo 
medication for the headaches, which later treatment records 
noted positive results through the decline in headache 
complaints.  

An October 7, 1968 treatment record shows the Veteran again 
complained of headaches and back pain.  The Veteran reported 
that he had been in a car accident two weeks prior.  The 
examiner prescribed a pain medication.  The following 
treatment records show that the Veteran returned three times 
in the following four days for complaints of headaches.  

The Veteran underwent a neurological evaluation on October 
15, 1968.  In that examination report, the examiner noted 
that the Veteran's medical records were not available at the 
time of evaluation.  Based on the Veteran's reports, the 
examiner recorded that the Veteran had experienced headaches 
for the last five years that had been made worse following a 
car accident on September 19, 1968.  The Veteran had been 
hospitalized for a day and a half after being unconscious for 
approximately 30 minutes.  The Veteran reported that he had 
been driving the car when he became dizzy and drove off the 
road. The examiner reported that the neurological 
examinations results showed no abnormalities.  He diagnosed 
the Veteran with post-concussion syndrome.  In an October 28, 
1968 addendum, the examiner noted that the Veteran did not 
respond to the prescribed medication, and he further reported 
that the Veteran's treatment records contained previous 
neurological evaluation with normal results.  He recommended 
that the Veteran undergo a psychiatric evaluation.

In the October 1968 psychiatric evaluation, the examiner 
noted that the Veteran complained of suffering from headaches 
for the past four to five years.  After a psychiatric 
evaluation, the examiner diagnosed the Veteran with schizoid 
personality with anxiety and depression.  The examiner 
recommended that the Veteran be admitted into the hospital.  

The service treatment records also contain a November 1968 
Medical Board Report that provides a summary of the Veteran's 
inpatient hospital treatment, a diagnosis of schizoid 
personality and a recommendation that the Veteran be 
discharged due to medical condition.  In the report, the 
medical examiner noted that the Veteran had been admitted to 
Naval Hospital at Camp Pendleton on November 5, 1968 for 
complaints of severe headaches with duration of five years 
without a medical explanation.  Physical and neurological 
evaluations showed normal results.  The Veteran underwent a 
psychiatric examination which rendered a diagnosis of 
schizoid personality, severe.  The medical examiner found 
that the Veteran was unsuitable for service because of his 
condition.  The medical examiner concluded with the 
following: "His condition is considered to have existed 
prior to enlistment and has not been aggravated by any 
condition of the service."

The Veteran's post-service treatment records show he 
continued to complain of, and sought treatment for, severe 
headaches.  None of those treatment records indicates an 
etiology for the Veteran's headaches or provides a medical 
nexus opinion that his headaches are related to service, 
including as due to an inservice injury.  

In February 2003, the RO declined to reopen the Veteran 
because new and material evidence had not been received that 
showed the Veteran's condition was aggravated during service 
or provided medical evidence linking the Veteran's current 
condition to service.  As discussed above, that decision was 
final.

In order for the Board to now reopen the Veteran's claim for 
service connection for headaches, to include as secondary to 
a head injury, the Board must find that there is some new and 
material evidence received since the last final decision in 
February 2003.   

To be "new", this evidence must not be redundant of that 
which was already on file in 2003.  To be "material", this 
new evidence must relate to an unestablished fact necessary 
to substantiate the claim.  Here, evidence related to that 
unestablished fact would be evidence which shows the 
Veteran's condition was aggravated during service or provides 
medical evidence linking the Veteran's current condition to 
service.  Essentially, the additional evidence must at least 
indicate that the Veteran's condition worsened as a result of 
his service or that his condition is somehow related to 
service.  Finally, this new and material evidence must raise 
a reasonable possibility of substantiating the claim.  As 
explained below, the Board finds that no such evidence has 
been received. 

The evidence added to the claim file since the February 2003 
rating decision, consists of: VAMC and VAOPC treatment 
records dated September 1995 to March 1997 and from February 
2003 to January 2008; private medical treatment records from 
Oakwood Orthopaedic Clinic dated December 1986 to December 
1987, Palmetto Uriological Clinic dated June 1987, Greenville 
Hospital System dated January 1987 to May 1987, Orthopaedic 
Associates of Greenville dated November 1986 to January 1987, 
and Carolina Orthopaedic Associates dated July 1986; Social 
Security Administration (SSA) records; and the Veteran's 
testimony during the June 2009 hearing. 

The additional private treatment records, however, do not 
pertain to any treatment for chronic headaches, and 
therefore, they do not provide any material evidence that 
that would be sufficient to reopen the claim.  The majority 
of these additional records pertain to treatment for a back 
injury, diabetes mellitus and hypertension.   As such, these 
records received since 2003 do not constitute material 
evidence to reopen the claim. 

The SSA records also are not material evidence.  The SSA 
records pertain to a disability benefits determination for a 
back disorder and affective mood disorder.  None of the 
records pertains to complaints of headaches. 

Also, the additional VA treatment records are insufficient to 
reopen the Veteran's claim.  A review of the records shows 
that the Veteran complained and sought treatment for 
headaches at the VA facilities.  Although this evidence shows 
that the Veteran continued to seek treatment for his 
headaches after service, this fact had already been 
established by the previous VA treatment records which showed 
similar complaints and treatment.  Moreover, none of the 
additional VA treatment records provides an etiology for the 
Veteran's condition or asserts a medical nexus that relates 
his condition to service or suggests aggravation of his 
condition as a result of his service. 

Additionally, the Veteran's testimony that his headaches are 
secondary to an inservice head injury does little more than 
elaborate on, or repeat, the previously asserted August 2002 
claim that his headaches are related to service.  Such claims 
are not new.  

Further, the Veteran's additional assertions that he was not 
involved in a pre-service car accident, or that his headaches 
were the result of another accidents, contradicts at least 
three service treatment records that contain the Veteran's 
reports of a car accident which occurred 4 to 5 years prior 
to his service.  These treatment records also contain the 
Veteran's contemporaneous reports that his headaches had an 
onset prior to service and were the result of a car accident 
injury.  Additionally, at least five service treatment 
records contain the Veteran's reported history of headaches 
prior to his enlistment.  The Veteran's additional testimony 
patently conflicts with the medical history report that he 
gave during service regarding the onset of his headaches (at 
least four years prior to service).  The Board finds that the 
Veteran's additional testimony is inherently untrue, and 
further, that it cannot be used to reopen his claim.  See 
Duran, 7 Vet. App. at 220.  

After a careful review of the claim file, the Board finds 
that since the last final decision in February 2003, no new 
and material evidence has been received to reopen the 
Veteran's claim.  The newly received evidence in this case 
does not pertain to the unestablished fact (evidence of 
aggravation during service, or a medical nexus between 
current condition and service) necessary to establish this 
claim.  The additional private medical evidence pertains to 
other medical conditions (such as back disorder, diabetes 
mellitus, hypertension and mood disorder) for which the 
Veteran has received treatment, and they do not contain any 
complaints or treatment for headaches.  The only new evidence 
pertaining to the Veteran's headaches are the additional VA 
treatment record, which do not indicate an etiology for the 
headaches or provide a medical nexus statement.  The evidence 
only contains evidence repeating an established fact - the 
Veteran complained of and sought treatment for, headaches 
after discharge.  

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the claim 
of service connection for headaches, including as secondary 
to head injury,  is not reopened, and service connection 
remains denied.



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


